Wheeler, J.
It requires neither argument nor authorities to prove that a house, where drugs and medicines are kept and vended, is a “storehouse” within the meaning of the Act inhibiting gambling. (Hart. Dig. Art. 1474.) Repeated decisions of this Court have settled, that the inhibition of playing in the house, will include an inhibition of playing in a room, other than the main room, or room in which the business is pursued which gives character to the house. (Cole v. The State, 9 Tex. R. 42 ; 12 Id. 210 ; 10 Id. 275.)
The charge of the Court left it, very fairly, to the jury to decide, whether the room, in which the playing took place, was, in fact, a private apartment, unconnected with the main room, in which the drugs were kept and vended ; and the jury were warranted in the belief that it was not. It is highly improbable that a really private apartment would have been thus resorted to, in the absence of the occupants, by so many persons and for such a purpose. They would scarcely have taken the liberty thus to invade a private apartment, and lock the door after them. The more probable supposition is, that a room thus accessible, and thus freely appropriated, was a place of familiar resort for the purpose of gaming. If so the conviction was right upon the authority of Lockhart v. The State. (10 Tex. 275.)
It was not necessary to prove that the proprietor sold his drugs to all persons generally. The fair presumption is, that those who keep drug stores, sell to all who choose to become their customers. There is no error in the judgment, and it is affirmed.
Judgment affirmed.